DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/01/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0178786 A1 (Lambert).

Re claim 1, Lambert teaches a package comprising: 
a substrate (substrate layer 310) having a first side (top) and a second side (bottom) opposite the first side; and 
an inductor (inductor 100) embedded within the substrate, wherein the inductor is disposed between a first substrate layer (upper substrate layer 312) adjacent to the first side of the substrate and a second substrate layer (lower substrate 312) adjacent to the second side of the substrate (Fig. 3).

Re claim 3, Lambert further teaches wherein the inductor includes a magnetic core (magnetic core 402) and a copper (Cu) winding inductor structure (coil 110 cut from conductive layer 108 which is disclosed to be copper [0033]).

Re claim 4, Lambert further teaches wherein the magnetic core includes at least one of: a Fe-Co or Fe-Ni based nano ferromagnetic alloy powder, or nano flakes that include CoFe204, CoNiFe, NiFeMo or NiFe (magnetic core can include magnetic particles such as nickel-zinc ferrite which would include NiFe [0027]).

Re claim 5, Lambert further teaches wherein the magnetic core is in physical contact with the Cu winding inductor structure (Fig. 3 and 4).

Re claim 6, Lambert further teaches wherein the magnetic core comprises two coupled magnetic cores (Lambert teaches that the magnetic core can include a slug material inserted into the aperture ([0027]) which when used with the magnetic paste comprises a coupled core in a single inductor. Lambert also teaches multiple inductors 100 within the substrates such that signals can transfer which would result is at least two coupled magnetic cores Fig. 6).

Re claim 7, Lambert further teaches a die (die 304) coupled to the first side of the substrate (Fig. 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2017/0178786 A1 (Lambert).

Re claim 2, Lambert teaches the package of claim 1 and further teaches wherein the substrate is a coreless substrate (Lambert teaches that the substrate can be one or more substrate layers thus for two or less substrates there is would be no core).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2015/0310982 A1 (Kostelnik).

    PNG
    media_image1.png
    390
    463
    media_image1.png
    Greyscale


US 2017/0256346 A1 (Zeng)

    PNG
    media_image2.png
    288
    605
    media_image2.png
    Greyscale

US 2018/0219059 A1 (Roth)

    PNG
    media_image3.png
    414
    717
    media_image3.png
    Greyscale

US 2017/0032882 A1 (Yang)

    PNG
    media_image4.png
    443
    522
    media_image4.png
    Greyscale

US 2017/0025218 A1 (Sugiyama)

    PNG
    media_image5.png
    489
    685
    media_image5.png
    Greyscale

US 2015/0311271 A1 (Erturk)

    PNG
    media_image6.png
    264
    767
    media_image6.png
    Greyscale

US 2013/0056847 A1 (Chen)

    PNG
    media_image7.png
    286
    473
    media_image7.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGITTE A PATERSON whose telephone number is (571)272-1752. The examiner can normally be reached Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 5712722194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIGITTE A. PATERSON
Primary Examiner
Art Unit 2812



/BRIGITTE A PATERSON/Primary Examiner, Art Unit 2812